Citation Nr: 1340759	
Decision Date: 12/11/13    Archive Date: 12/20/13

DOCKET NO.  08-20 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for residuals of a right hand injury.


REPRESENTATION

The Veteran is represented by:  The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Sean G. Pflugner, Counsel


INTRODUCTION

The Veteran served on active duty from February 1971 to June 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  This claim was previously before the Board in January 2009, at which time it was remanded for further development.  After an April 2010 supplemental statement of the case, the claim has been remitted to the Board for further appellate review.  In October 2008, the Veteran and his spouse provided testimony at a hearing with the undersigned.  A transcript of this hearing has been associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In January 2009, the Board remanded the Veteran's above-captioned claim for further development.  Specifically, the Board instructed the RO to attempt to obtain the Military Police report generated as a result of a July 1971 inservice motor vehicle accident.  The Board also directed the RO to provide the Veteran a VA examination in order to ascertain whether any current right hand disability was etiologically associated with the July 1971 motor vehicle accident.

In March 2009, the RO submitted a request to the National Personnel Records Center for a line of duty determination with respect the July 1971 motor vehicle accident.  The RO received a negative response the next day.  Although the RO undertook efforts to obtain a line of duty determination, the Board finds that this does not amount to substantial compliance with the January 2009 remand directive concerning the Military Police report.  Line of duty determinations are separate and apart from Military Police reports.  No additional efforts were undertaken by the RO to obtain the alleged Military Police report.  As such, the Board finds that a remand to ensure compliance with the January 2009 remand is required.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Additionally, while his claim was in remand status, the Veteran was provided a VA examination in August 2009.  During the examination, the Veteran reported that he experienced symptoms of right hand disability ever since the July 1971 motor vehicle accident.  As part of the rationale underlying the rendered negative etiological opinion, the August 2009 VA examiner found that there was "no evidence" of right hand disability resulting from the motor vehicle accident and, further, that the "first evidence" demonstrating the presence of right hand disability was dated in 2005.  Contrary to the examiner's findings, the Veteran's assertion regarding the presence of lay observable symptoms associated with his right hand since the inservice July 1971 motor vehicle accident is considered competent evidence.  Layno v. Brown, 6 Vet. App. 465, 469 (1994) (holding that a veteran's statements are competent evidence of what comes to him/her through his/her senses).  Further, an examination is inadequate where the examiner did not comment on the Veteran's report of inservice injury, but relied on the service treatment records to provide a negative opinion, as is the case with the August 2009 VA examination.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007); see also Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (holding that medical opinions based on incomplete or inaccurate factual premise are not probative).  As such, the Board finds that the August 2009 VA examination is not adequate for purposes of adjudicating the Veteran's claim and, thus, a remand is required to obtain a supplemental opinion.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, VA must provide an adequate one or, at a minimum, notify the veteran why one will not or cannot be provided).

Accordingly, the case is REMANDED for the following action:

1.  The RO should attempt to obtain from the appropriate records repository, archive, agency, or other entity, the Military Police report (if any) associated with the July 1971 motor vehicle accident occurring in or near Kaiserslautern, Germany.  All efforts to obtain this report should be documented, and that documentation should be associated with the claims file.

2.  The RO must then make available the Veteran's claims file to the VA examiner who administered the August 2009 VA examination, or the appropriate substitute, and ask that a supplemental opinion be provided.  After reviewing the claims file, including any evidence submitted since the April 2010 supplemental statement of the case, the examiner must state whether it is at least as likely as not (50 percent probability or greater) that any current right hand disability was caused by or otherwise related to his active duty, to include, but not limited to, the July 1971 motor vehicle accident.  In providing this opinion, the examiner must address the Veteran's lay statements as to symptoms he claims to have experienced since the July 1971 motor vehicle accident.  The examiner must fully explain the rendered opinion, including a thorough underlying rationale for any conclusion reached.

3.  Thereafter, the RO should re-adjudicate the appeal, to include consideration of all of the evidence of record.  If the benefits sought on appeal remain denied, the RO should issue a supplemental statement of the case and provide the Veteran and his representative an appropriate period of time in which to respond.  Then, the appeal should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

